Title: To George Washington from Major General Nathanael Greene, 24 May 1777
From: Greene, Nathanael
To: Washington, George



Dear General
Bound Brook [N.J., 24 May 1777]

Your Excellencies favor of Yesterday this moment came to hand. I am perfectly satisfied with the exchange of Hazens Regiment for the Barron Arends—I am by no means attach’t to any particular Regiment—nearly an equal distribution of the forces will be entirely satisfactory to me. I only wish to stand upon an equal footing with other Officers—then if I dont execute my duty as well I am willing to be subject to censure.
General Sullivans reasons for the exchange are very substantial and perfectly satisfactory—I ever wish to make the good of the service my principal object—when I deviate from that line I wish to be corrected.
I arrivd at this place yesterday about Noon—and immediately issueed the necessary Orders for collecting the Troops together from the out Posts.
I fear without great exertion in the Commesaries department there will be a want of Provision—I shall endeavor to learn the design of the Enemies collection of Waggons.
We shall begin to lay off the encampment this morning—Coll Biddle arrivd too late last Night to do any thing more than to ride round the ground. I am with the greatest Respect Your Excellencies Obedient Servt

N. Greene

